DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Claims 1, 4-14, 16, 18-37 are currently pending. Claims 6-14, 16 and 18-33 are withdrawn; however, there claims were canceled via Examiner’s Amendment on 01/14/2021. Claims 1, 4, 5, and 34-37 are currently examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Instant claim 37 recite “aligning the polymerizable compound”; however, there is no positive recitation or any recitation of a polymerizable compound in claims 1, 34 or 37.  There is insufficient antecedent basis for this limitation in the claim.
The claims as written are indefinite and unclear. Claims 4, 5 and 34-37 depends on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10, 919,870 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patent ‘870 have claims drawn to a reverse dispersion compound (polymerizable low-wavelength dispersive or polymerizable reverse-wavelength dispersive compound as taught by patent ‘870) represented by formula (I-z2) as taught by the instant claims and formula (1) as taught by patent ‘870, which are equivalent and obvious variant of each other compounds.. Therefore, the compound represented by formula (I-z2) as recited by the instant claims should be polymerizable as that of patent ‘870. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Takasago et al. (US 2015/0277006 A1)
Regarding claims 1, 4 and 5, Takasago et al. teach a liquid crystal t compound C represented by General Formula (II) [0018]:

    PNG
    media_image1.png
    25
    324
    media_image1.png
    Greyscale
, wherein G2 and G2 represents a divalent alicyclic hydrocarbon group having 5 to 8 carbons  [022]; D1 and D2 represents –O-CR1R2- or –CR1R2—O [0020] wherein R1 and  R2  each independently represents a hydrogen atom [0021], L1 represent  a monovalent group having a polymerizable group [0022] and preferably 
    PNG
    media_image2.png
    107
    316
    media_image2.png
    Greyscale
[0092-0093] meeting the limitation recited by  (P-1) and  (P-20) as instantly recited by claim 4, Ar represents 
    PNG
    media_image3.png
    337
    313
    media_image3.png
    Greyscale
 wherein Z1 to Z3 are hydrogen ,  Q2 represents a hydrogen ,  Ax  represents an organic group having 2 to 30 carbons and containing at least one aromatic ring (i.e. more specifically 
    PNG
    media_image4.png
    117
    53
    media_image4.png
    Greyscale
:examples and tables meeting the formula W-a-5)  and Ay represents a hydrogen atom or an alkyl group having n 1 or 6 carbon atoms or organic group having 2 to 30 carbon atoms and having at least one aromatic group  [0023-0031] , kz is 0 meeting the instant recitation of G represents (M-z-2), and (G-z-1) or (G-z--1) as claimed.
Although Takasago et al. do not recite the compound above as a polymerizable low wavelength dispersion or polymerizable reverse wavelength as instantly claimed,  it is noted the compound taught by Takasago et al. is equivalent and obvious variant of the compound represented by general formula (I) as instantly claimed .Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its 

Regarding claims 34 and 35, Takasago et al. teach a composition (liquid crystal composition) comprising the compound (abstract, claims and examples).
Regarding claim 36, Takasago et al. teach a method for producing a polymer, the method comprising: providing the composition and polymerizing the composition (examples and [0179]).
Regarding claim 37, Takasago et al. teach a method for producing an optically anisotropic body, the method comprising: providing the composition; aligning the polymerizable compound and polymerizing the composition (claims and examples).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722